Citation Nr: 1610076	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-38 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1968. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In October 2014 the RO reopened and denied a claim of entitlement to compensation for kidney disease under 38 U.S.C.A. § 1151.  Thereafter, in a statement dated in January 2015 the Veteran's representative stated that attached material was being submitted in support of the pending claim for end stage renal disease.  There is no indication that this statement was considered by the RO.  The statement and evidence is referred to the RO for appropriate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected condition renders him so helpless as to be in need of regular aid and attendance.  He requires regular personal assistance from his wife to perform activities of daily living.


CONCLUSION OF LAW

The criteria are met for SMC based on the need for regular aid and attendance.  38 U.S.C.A. § 1114(l), (s) (West 2014); 38 C.F.R. §§ 3.350(b)(3), (4), 3.352(a) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran contends that he is entitled to special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound as a result of his service connected schizophrenia.  The Veteran filed the claim in March 2012.  

Compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

During the entire period on appeal, the Veteran has been in receipt of service-connected benefits for paranoid schizophrenia, evaluated as 100 percent disabling.  The Veteran was found to be not competent to handle disbursement of funds in a RO rating decision dated in November 1999.

In December 2011 the Veteran's provider completed an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  It was noted that the Veteran's complete diagnosis was end stage renal disease (ESRD) on dialysis, chronic kidney disease (CKD), type II diabetes mellitus, cardiomyopathy, hypertension (HTN), and congestive heart failure (CHF).  The Veteran was not confined to a bed and could feed himself.  He could not prepare his own meals and needed assistance in bathing and attending to other hygiene needs.  He was not legally blind and did not require nursing home care.  He required medication management.  He did not have the ability to manage his own financial affairs and his wife managed the money.  The Veteran's wife assisted with buttoning, shaving and bathing.  The Veteran used a cane and could walk only very short distances.  He had no gross restrictions of the spine, trunk, or neck but general medical condition prevented usual activities.  The provider reported that the Veteran's ESRD on dialysis, CKD, CHF, and also his adjustment mood disorder affected his day to day activities.  He had dialysis for four to five hours, three times a week.  His wife took him to dialysis.  The provider noted that the Veteran required a cane, brace, crutch or assistance of another person for locomotion.  

In a statement dated in August 2014, the Veteran's spouse reported that she gave aid to her husband "twenty-four seven."  She noted that he was mentally disabled (paranoid schizophrenia) and had been taking Haldol for years as prescribed by the VA hospital.  She contended that the medication affected his blood pressure resulting in renal failure.  She reported that the Veteran had dialysis three days per week for three and a half hours per day.  She assisted him bathing, dressing, decision making, and taking his medication.  She noted that the Veteran's doctor had taken the Veteran off Haldol because of the affect on his blood pressure.  She indicated that the Veteran was also having problems with breathing due to fluid retention.  

In another statement by the Veteran's spouse, it was noted that the Veteran was noted to have been delusional and hallucinated hearing, seeing, feeling, or smelling something.  His speech was disorganized at times.  The Veteran was give medications by VA that he took under her direction.  She reported that there were times when he was unable to think clearly.  The Veteran's spouse reported that she had to be with him constantly making sure that he dresses correctly and is clean.  

In an August 2014 VA treatment note the Veteran was resumed on Haloperidol.

In a note dated in July 2015, the Veteran's psychiatrist reported that the Veteran was in need of aid and attendance, as he was unable to care for himself and unable transport himself to and from dialysis.  The contributory diagnoses were chronic paranoid schizophrenia and end-stage renal failure requiring hemodialysis.

Affording the Veteran the benefit of the doubt, entitlement to SMC at the aid and attendance rate is warranted.  In December 2011 the Veteran's provider indicated that the Veteran's disabilities, including adjustment mood disorder, affected his day to day activities.  The provider stated that the Veteran could not cook his own meals and he did not have the ability to manage his own financial affairs.  The Veteran's spouse, who is the Veteran's payee, has reported that the Veteran must be monitored constantly to make sure that he dresses correctly and is clean.  She further reported that she assisted the Veteran with, among other things, decision making and taking his medication.  In July 2015 the Veteran's provider reported that the Veteran was in need of aid and attendance, as he was unable to care for himself and unable to transport himself to and from dialysis.  The provider noted that this was, in part, due to his chronic paranoid schizophrenia.  As the evidence is at least in equipoise that the Veteran's chronic paranoid schizophrenia necessitates regular aid and attendance, the claim is granted.  

The grant of SMC  at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot as it is the greater benefit.  See 38 U.S.C.A. § 1114.




ORDER

Special monthly compensation based on the need for aid and attendance is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


